Citation Nr: 0512037	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  02-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder to include strain.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder to include a rash and loss of 
hair growth claimed as a result of Agent Orange exposure.  

3.  Entitlement to service connection for chronic 
schizophrenia.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from September 1967 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Huntington, West Virginia, Regional Office which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the veteran's claims of 
entitlement to service connection for schizophrenia, a back 
disorder, and a skin disorder to include a rash and loss of 
hair growth claimed as the result of Agent Orange exposure 
residuals.  

In October 2003, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for schizophrenia and 
remanded the issues of whether new and material evidence has 
been received to reopen his claims of entitlement to service 
connection for both a back disorder and a skin disorder to 
include a rash and loss of hair growth claimed as the result 
of Agent Orange to the Baltimore, Maryland, Regional Office 
(RO) for additional action.  The veteran has represented 
himself through out this appeal.  

For the reasons and bases discussed below, the veteran's 
application to reopen his claim of entitlement for a back 
disorder to include strain is GRANTED; his application to 
reopen his claim of entitlement to service connection for a 
skin disorder is DENIED; and his claim of entitlement to 
service connection for chronic schizophrenia is DENIED.  

The issue of the veteran's entitlement to service connection 
for a chronic back disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  

In May 1991, the veteran submitted an informal claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  




FINDINGS OF FACT

1.  In June 1991, the RO denied service connection for a back 
disorder to include strain.  In July 1991, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a timely notice of 
disagreement with the adverse decision.  

2.  The additional documentation submitted since the June 
1991 RO decision is relevant and probative of the issue at 
hand.  

3.  In March 1994, the RO denied service connection for a 
skin disorder to include a rash and loss of hair growth 
claimed as the result of Agent Orange exposure.  In April 
1994, the veteran was informed in writing of the adverse 
decision and his appellate rights.  The veteran did not 
submit a timely notice of disagreement with the adverse 
decision.  

4.  The documentation submitted since the March 1994 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.

5.  The veteran's inservice paranoid schizophrenia has been 
found to have resolved without chronic residuals.

6.  Chronic schizophrenia was not manifested during active 
service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The June 1991 RO decision which denied service connection 
for a back disorder to include strain is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for aback disorder to 
include strain has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2004).  

2.  The March 1994 RO decision which denied service 
connection for a skin disorder including a rash and loss of 
hair growth claimed as the result of Agent Orange exposure is 
final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder including a rash and a loss of hair growth 
claimed as the result of Agent Orange exposure has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2004).  

3.  Chronic schizophrenia was not incurred in or aggravated 
during active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disorder 

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  

A.  Prior Final RO Decision

In June 1991, the RO denied service connection for a back 
disorder to include strain as the veteran's service medical 
records and post-service clinical documentation did not 
establish the onset of a chronic back disorder.  In July 
1991, the veteran was informed in writing of the adverse 
decision and his appellate rights.  The veteran did not 
submit a timely notice of disagreement with the adverse 
decision.  

The evidence considered by the RO in formulating its June 
1991 rating decision may be briefly summarized.  The 
veteran's service medical records make no reference to a back 
disorder or any back or spinal abnormalities.  The report of 
an April 1991 VA examination for compensation purposes does 
not identify any back abnormalities.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.   Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted into the record since 
the June 1991 rating decision consists of VA examination and 
clinical documentation, private clinical documentation, and 
written statements from the veteran.  In an August 2000 
written statement, the veteran advanced that his back strain 
was evaluated by VA physicians in 1971 who determined that it 
was congenital in nature.  Clinical documentation from Allan 
J. Chircus, M.D., dated between June 1997 and September 1997 
indicates that the veteran was diagnosed with lumbar disc 
herniation and lumbar spondylosis.  Clinical documentation 
from Deborah Pierce, D.O., dated in January 2000 and March 
2002 conveys that the veteran was diagnosed with sciatic 
nerve compression and lumbosacral spine degenerative disc 
disease.  In a January 2002 written statement, the veteran 
advanced that he was treated for a back disorder at the Fort 
Gordon, Georgia Army military medical facility.  In his 
August 2002 Appeal to the Board (VA Form 9), the veteran 
asserts that while his service medical records initially 
reflected treatment of a chronic back disorder, the relevant 
entries were "blacked out."  

As they establish the possibility that the veteran was 
treated during active service for a back disorder and now 
suffers from chronic lumbosacral spine degenerative disc 
disease, the Board finds that the private treatment records 
from Drs. Chircus and Pierce and the veteran's written 
statements constitute new and material evidence in that they 
are of such significance that they must be addressed in order 
to fairly decide the merits of the veteran's case.  As new 
and material evidence has been received, the veteran's claim 
of entitlement to service connection for a back disorder to 
include strain is reopened.  


II.  Skin Disorder 

A.  Prior Final RO Decision

In March 1994, the RO denied service connection for a skin 
disorder to include a rash and loss of hair growth claimed as 
the result of Agent Orange exposure as the veteran's service 
medical records and post-service clinical documentation did 
not reflect that he had a chronic skin disorder.  In April 
1994, the veteran was informed in writing of the adverse 
decision and his appellate rights.  The veteran did not 
submit a timely notice of disagreement with the adverse 
decision.  

The evidence considered by the RO in formulating its March 
1994 rating decision may be briefly summarized.  The 
veteran's service personnel records indicate that he served 
in the Republic of Vietnam.  The veteran's service medical 
records make no reference to a skin disorder or any skin or 
hair abnormalities.  The report of his June 1970 physical 
examination for service separation notes that the veteran 
denied having ever had any skin disease and exhibited normal 
skin.  In his March 1990 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
reported that he experienced a rash on his arms and legs and 
cessation of hair growth while stationed in the Republic of 
Vietnam.  The report of an April 1991 VA examination for 
compensation purposes notes that the veteran complained of 
skin rashes and a lack of hair growth under his arms and on 
his head.  The VA examiner identified no skin or hair 
abnormalities.  

B.  New and Material Evidence

The additional documentation submitted into the record since 
the March 1994 rating decision consists of VA examination and 
clinical documentation; private clinical documentation, and 
written statements from the veteran.  At a May 2004 VA 
examination for compensation purposes, the veteran complained 
of hair loss, the lack of growth of hair in his armpits, a 
skin rash, and moles.  He reported that his moles were 
initially manifested in 1970 and have grown since that time.  
The VA examiner commented that it appeared that the veteran 
had shaved under his arms.  The veteran was diagnosed with 
"hair loss in both armpits" and multiple moles.  No chronic 
skin disorder was diagnosed.  

In reviewing the additional documentation submitted into the 
record since the March 1994 RO decision, the Board observes 
that it is cumulative in nature.  The additional clinical and 
examination documentation does not show the onset of a 
chronic skin disorder.  The veteran's written statements 
reiterate his prior contention that he was exposed to Agent 
Orange while in the Republic of Vietnam and subsequently 
incurred a chronic skin disorder manifested by skin rashes 
and cessation of hair growth.  The Board finds that the 
evidence is new but is also cumulative and not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a chronic skin disorder.

In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic skin disorder to include a skin rash and loss of hair 
growth claimed as the result of Agent Orange exposure.  


III.  Schizophrenia

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Where a veteran served continuously for ninety days or more 
during a period of war and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records indicate that he 
received psychiatric treatment.  A February 1970 Army 
hospital summary states that the veteran was diagnosed with 
paranoid schizophrenia in remission.  An April 1970 Army 
hospital summary relates that the veteran was again diagnosed 
with paranoid schizophrenia in remission.  At his June 1970 
physical examination for service separation, the veteran was 
found to exhibit no psychiatric abnormalities.  

Clinical documentation from Springfield State Hospital dated 
between August 1971 and December 1971 conveys that the 
veteran was involuntarily hospitalized for treatment of his 
psychiatric symptoms.  The veteran was diagnosed with 
paranoid schizophrenia.  A December 1971 VA hospital summary 
indicates that the veteran was again diagnosed with paranoid 
schizophrenia.  

At the April 1991 VA examination for compensation purposes, 
the veteran's psychiatric history was noted.  The veteran 
denied either experiencing any psychiatric "difficulties" 
or receiving any psychiatric treatment after 1971.  The 
veteran was diagnosed with "no psychiatric impairment 
whatever."  

At a July 2001 VA examination for compensation purposes, the 
veteran was diagnosed "by history and based on the contents 
of the C-file, there is a diagnosis of paranoid schizophrenia 
which, at present, is not supported and, if it is, all his 
symptoms are in full remission."  

At the May 2004 VA examination for compensation purposes, the 
veteran was diagnosed with PTSD.  The VA examiner opined 
that:

The assessment today is focused in the 
area of the veteran's request for service 
connection in the area of schizophrenia.  
The medical literature has been carefully 
reviewed on today's assessment as well as 
the C-folder.  It should be noted that in 
the clinical arena the diagnosis of 
schizophrenia is established not on one 
time examination or hospitalization, 
although the medical literature describes 
single occurrences of psychosis or 
schizophrenic episodes where the 
individual will have an uneventful life 
thereafter, free of symptoms; this has 
been the case here.  ...  These parameters 
are completely normal on today's 
assessment and the longitudinal history 
of the case since 1972 does not 
demonstrate the presence of 
schizophrenia.  It is reasonable to 
conclude in this case that there is a 
close period from February 1970 to 1972 
where the veteran was diagnosed as having 
schizophrenia which could have been the 
case of a single episode of approximately 
two years of impairment of function, or 
more likely than not.  However, after 
1972, the veteran's symptomatology 
completely resolved.  ...  In this case, it 
would be reasonable to conclude that this 
veteran was afflicted more than not 
between February 1970 to 1972 because of 
schizophrenia which was totally resolved 
as demonstrated by the veteran's social 
and work functioning in general.  ...  From 
1972 to the present, the claimant 
manifested a mild symptomatology 
concerning PTSD and not schizophrenia.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
he was diagnosed with paranoid schizophrenia during active 
service and immediately thereafter, the veteran has not been 
found to exhibit that disorder since 1972.  The VA examiner 
at the May 2004 VA examination for compensation purposes 
specifically determined that the veteran's inservice paranoid 
schizophrenia had resolved itself without chronic residuals 
and the veteran's current psychiatric symptomatology was 
attributable to PTSD.  In the absence of any evidence of a 
chronic schizophrenic disorder, the Board concludes that 
service connection is not warranted.  


IV.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the issues of whether new and material evidence has 
been received to reopen the veteran's claims of entitlement 
to service connection for both a back disorder to include 
strain and a skin disorder to include a rash and loss of hair 
growth and service connection for chronic schizophrenia, the 
Board observes that the VA has secured or attempted to secure 
all relevant documentation to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's applications and claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  In January 2002 and March 2004, the 
veteran was provided with VCAA notice which informed him of 
the evidence needed to support his applications and claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his applications and claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that appellate review of the veteran's 
applications and claim would not constitute prejudicial 
error.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a back disorder to include strain 
is GRANTED.  The veteran's application to reopen his claim of 
entitlement to service connection for a skin disorder to 
include a rash and loss of hair growth claimed as the result 
of Agent Orange exposure is DENIED.  Service connection for 
chronic schizophrenia is DENIED.  


REMAND

In light of their reopening above, the veteran's claim of 
entitlement to service connection for a chronic back disorder 
is to be determined following a de novo review of the entire 
record.  

The veteran has advanced on appeal that he was treated for a 
back disorder at Fort Gordon, Georgia, Army medical facility 
during active service and at a VA medical facility in 1971.  
Clinical documentation of the cited treatment is not of 
record.  When a veteran identifies clinical treatment 
associated with specific military facilities, the VA has a 
duty to either undertake an exhaustive record search or 
explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  The VA should obtain 
all relevant military, VA, and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:  

1.  Request that a search be made of the 
records of the Fort Gordon, Georgia, Army 
medical facilities for any documentation 
pertaining to treatment of the veteran 
between September 1967 and October 1970.  
All material produced by the requested 
search should be incorporated into the 
record.  If no records are located, a 
written statement to that effect should 
be incorporated into the claims file.  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
back, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, not already of 
record, be forwarded for incorporation 
into the record.  

4.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's chronic back disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) any identified 
chronic back or spinal disability had 
its onset during active service or 
otherwise originated during such 
service.  Send the claims folder to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Adjudicate the veteran's entitlement 
to service connection for a chronic back 
disorder on the merits.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

